DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninoyu Masaki (JP – 2015182639, from IDS, for English and rejection reference, see US – 2017/0120882 A1).
As per claim 1, Ninoyu discloses Vehicle Controlling Device comprising:
a vehicle braking device (Fig: 1) that drives a master piston (15, Fig: 1) of a master cylinder (11, Fig: 1) to generate wheel pressure in a plurality of wheel cylinders (541-544, Fig: 1) connected to a master chamber of the master cylinder (Fig: 1),
the vehicle braking device comprising:
a normal control unit (a brake ECU 6 which controls the hydraulic pressure braking force generating device BF., [0028], [0085]-[0086], Fig: 1, 3 and 6) that executes a pressure increasing control that is a control of increasing the master pressure, a maintaining control which is a control of maintaining the master pressure (Pressure Increasing Gradient Limiting Control & Pressure Decreasing Gradient Limiting Control, [0095] – [0111], Fig: 1, 3, 6), or a pressure reducing control that is a control of reducing the master pressure based on an actual-master-pressure correlation value correlated with an actual value of a master pressure that is a pressure in the master chamber and a target master pressure that is a target value of the actual-master-pressure correlation value (Pressure Increasing Gradient Limiting Control & Pressure Decreasing Gradient Limiting Control, [0095] – [0111], Fig: 1, 3, 6).
Ninoyu also discloses in Sixth Embodiment of the invention that 
a drive control unit that executes a drive suppression control for suppressing drive of the master piston when the actual-master-pressure correlation value approaches the target master pressure while the normal control unit is executing the pressure increasing control or the pressure reducing control (The “gradient of the servo pressure” under the pressure decreasing valve 41 being open is outputted on the second map. According to the second map, the pressure decreasing valve 41 can be opened and the gradient of the pressure increasing can be further lessened. Therefore, as shown in FIG. 6, according to the control which uses the second map, the gradient of the pressure increasing of the servo pressure in the process of the actual servo pressure being approximating the target servo pressure can be enlarged. In other words, according to the second map, the opening degree of the pressure increasing valve 42 can be widened, [0131]- [0132], gradient of the servo pressure is also known as suppression-level, therefore, that is a drive control unit that executes a drive suppression control for suppressing drive of the master piston); and
a drive control unit that executes a drive suppression control for suppressing drive of the master piston when the actual-master-pressure correlation value approaches the target master pressure while the normal control unit is executing the pressure increasing control or the pressure reducing control, [0133].
It would have been obvious to one having ordinary skill in the art before the effective filing date made to combined the first and sixth embodiment of the invention in which a drive control unit that executes a drive suppression control for suppressing drive of the master piston when the actual-master-pressure correlation value approaches the target master pressure while the normal control unit is executing the pressure increasing control or the pressure reducing control and a drive control unit that executes a drive suppression control for suppressing drive of the master piston when the actual-master-pressure correlation value approaches the target master pressure while the normal control unit is executing the pressure increasing control or the pressure reducing control will provide a vehicle brake device which can suppress occurrence of an overshooting or an undershooting of the output pressure.

As per claim 2, Ninoyu discloses wherein the suppression-level setting unit reduces the suppression level as the rigidity is lower, [0126] – [0127], Fig: 1, 3 and 6).

As per claims 3 and 4, Ninoyu discloses wherein the suppression-level setting unit determines high and low of the rigidity based on at least one of the actual-master-pressure correlation value, the wheel pressure, and the pressure of the downstream part, [0077], [0126], [0127], Fig: 1, 3 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Ellwein et al. (US – 2016/0272175 A1),
B: Inoue et al. (US – 2003/0062771 A1),
C: JP - 5884757 B2,
D: JP - 5267741 B1, and
E: Kidera K (JP – 2015083432 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657               

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657